                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

JESUSITA GUERRERO CORRALES,

       Plaintiff,

v.                                                              Case No: 5:19-cv-278-Oc-30PRL

EL EXPRESO GROUP, LLC,
TORNADO BUS COMPANY and
ARMANDO MORENO CASAS,

       Defendants.


                                            ORDER
       Before the Court is Plaintiff’s motion to compel designation and scheduling of corporate

representative deponents. (Doc. 12). Defendants filed a response and aver that they have identified

corporate representatives to Plaintiff but did not address whether the scheduling issue has been

resolved. (Doc. 13). While it is not entirely clear, it appears based on the motion and the exhibits

that counsel for the parties only communicated through email to resolve the issues and did not do

so successfully.

        Local Rule 3.01(g) provides that “[b]efore filing any motion in a civil case, except a

motion for injunctive relief, for judgment on the pleadings, for summary judgment, to dismiss or

to permit maintenance of a class action, to dismiss for failure to state a claim upon which relief

can be granted, or to involuntarily dismiss an action, the moving party shall confer with counsel

for the opposing party in a good faith effort to resolve the issues raised by the motion, and shall

file with the motion a statement (1) certifying that the moving counsel has conferred with opposing

counsel and (2) stating whether counsel agree on the resolution of the motion.” The purpose of
Local Rule 3.01(g) “is to require the parties to communicate and resolve certain types of disputes

without court intervention.” Desai v. Tire Kingdom, Inc., 944 F. Supp. 876, 878 (M.D. Fla. 1996).

        While the court is well aware that email is a customary way of communicating, courts have

interpreted “communicate” to mean “to speak to each other in person or by telephone, in a good

faith attempt to resolve disputed issues.” Davis v. Apfel, No. 6:98-CV-651-ORL-22A, 2000 WL

1658575 at n.1 (M.D. Fla. Aug. 14, 2000). This is noted because it seems that better

communication might eliminate or narrow the discovery issues in this case. A few telephone calls

may have more quickly revealed the Plaintiff’s desire to conduct the depositions in person, an

agreement to limit the scope of them sooner, and quicker resolution to calendar availability.

        It is somewhat unclear, given the response to the motion, what issues, if any, remain

unresolved. Accordingly, the parties shall communicate directly about this. In addition, while Rule

30 compels certain action by a defendant in terms of individual and corporate depositions, and

while the Court certainly encourages cooperation between the parties and our Local Rules address

giving at least 14 days-notice to a deponent, Plaintiff is asking the Court to compel responses or

action to a draft notice, not a notice or subpoena setting the deposition. If Plaintiff, after directly

communicating with Defendants, seeks action from the Court, Plaintiff shall address whether the

request is ripe.

        Accordingly, Plaintiff’s motion is DENIED without prejudice. If issues remain to be

resolved, Plaintiff may file a motion after the parties have satisfied the requirements of Local Rule

3.01(g). To that end, the parties are DIRECTED, within ten days of the date of this Order, to

confer either in person or via telephone regarding the issues raised in Plaintiff’s motion to

compel. The Court is disinclined to award fees or costs to either party at this time.

        DONE and ORDERED in Ocala, Florida on January 7, 2020.



                                                 -2-
Copies furnished to:

Counsel of Record
Unrepresented Parties




                        -3-
